DocuSign Envelope ID: 645FEC40-F509-4B75-97C3-763DD4219211
                      CASE 0:20-cv-02195-NEB-BRT Doc. 40-1 Filed 10/30/20 Page 1 of 6
DocuSign Envelope ID: 645FEC40-F509-4B75-97C3-763DD4219211
                      CASE 0:20-cv-02195-NEB-BRT Doc. 40-1 Filed 10/30/20 Page 2 of 6
DocuSign Envelope ID: 645FEC40-F509-4B75-97C3-763DD4219211
                      CASE 0:20-cv-02195-NEB-BRT Doc. 40-1 Filed 10/30/20 Page 3 of 6
DocuSign Envelope ID: 645FEC40-F509-4B75-97C3-763DD4219211
                      CASE 0:20-cv-02195-NEB-BRT Doc. 40-1 Filed 10/30/20 Page 4 of 6
DocuSign Envelope ID: 645FEC40-F509-4B75-97C3-763DD4219211
                      CASE 0:20-cv-02195-NEB-BRT Doc. 40-1 Filed 10/30/20 Page 5 of 6
DocuSign Envelope ID: 645FEC40-F509-4B75-97C3-763DD4219211
                      CASE 0:20-cv-02195-NEB-BRT Doc. 40-1 Filed 10/30/20 Page 6 of 6




            ACKNOWLEDGEMENT OF PRINCIPAL(S)                                    BOND NUMBER 9345921


            State of Minnesota        )
                                      )
            County of _______
                      Hennepin        )

            Before me, Sarah Elizabeth Bagwell, on this 30th day of October, 2020, personally appeared by
            means of interactive two-way audio and video communications, Jaylani Hussein, who has
            provided satisfactory evidence of identity, to be the person whose name is subscribed to the
            foregoing instrument and acknowledged to me that they executed the same for the purposes
            and consideration therein expressed. This notarial act was an online notarization.

            My Commission Expires:                           _______________________
             1/31/22
            __________________                               Notary Public / Name
                                      31019387
            My Commission No.:____________________


            State of Minnesota        )
                                      )
            County of Hennepin
                      _______         )

            Before me, Sarah Elizabeth Bagwell, on this 30th day of October, 2020, personally appeared by
            means of interactive two-way audio and video communications, Michelle Witte, who has
            provided satisfactory evidence of identity, to be the person whose name is subscribed to the
            foregoing instrument and acknowledged to me that they executed the same for the purposes
            and consideration therein expressed. This notarial act was an online notarization.

            My Commission Expires:                           _______________________
            __________________
             1/31/22                                         Notary Public / Name

            My Commission No.:____________________
                                31019387
